EXHIBIT 10.22

Change in Control Agreement Amendment



Effective October 4, 2004, this Amendment amends the Change in Control Agreement
(the "Agreement"), entered into as of November 21, 2002 by and between Brett
White, an individual ("Executive") and Corio, Inc., a Delaware corporation (the
"Company").



For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:



1. Section 1. Section 1 of the Agreement is hereby deleted in its entirety and
replaced with the following:





"1. Benefits Upon a Change in Control. If (i) during the term of this Agreement
and while Executive remains an employee of the Company, the Company shall be
subject to the consummation of a Change in Control and (ii) within one (1) year
following such Change in Control the Company terminates the employment of
Executive involuntarily and without Business Reasons or a Constructive
Termination occurs, then in such case Executive shall be entitled to receive the
following: (A) Executive's base salary and vacation accrued through the
Termination Date, (B) vesting of all outstanding stock options and other equity
arrangements subject to vesting and held by Executive through the Termination
Date that had vested as of the Termination Date, plus acceleration of the
greater of (1) one-half of the options and other equity arrangements that remain
unvested as of the Termination Date or (2) an additional twelve (12) months of
vesting of such options and other equity arrangements, (C) base salary
continuance, excluding any rights to a bonus and any payment rights other than
base salary, for twelve (12) months after the Termination Date, and (D) to the
extent required by COBRA only, continuation of group health benefits pursuant to
the Company's standard programs in effect at the Termination Date, for a period
of not less than 18 months (or such longer period as may be required by COBRA),
provided that Executive makes the necessary conversion and payments."

2. Section 6. Section 6 of the Agreement is hereby deleted in its entirety and
replaced with the following:

"6. Term of Agreement. This Agreement shall commence as of the date first set
forth above and shall continue until the date (the "Termination Date") which is
the earlier of (i) the date that Executive ceases to be an employee of the
Company, for any reason, and (ii) December 31, 2007. Any benefits accruing to
Executive under Section 1 hereof prior to or upon the Termination Date shall
survive termination of the Agreement, and any obligations of Executive under
Sections 1, 4 and 5 hereof shall survive any such termination."

The remaining provisions of the Agreement remain in full force and effect.



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.





COMPANY



CORIO, INC.







--------------------------------------------------------------------------------

By: /s/ GEORGE KADIFA



George Kadifa

President and CEO





EXECUTIVE



/s/ BRETT WHITE

Brett White

 

 

 

 

 

 

[Signature Page to Change in Control Agreement Amendment]




--------------------------------------------------------------------------------


